—Order, Supreme Court, New York County (Robert Lippmann, J.), entered *209on or about March 19, 1998, which denied defendant’s motion for summary judgment dismissing plaintiffs complaint, unanimously affirmed, without costs.
The deposition testimony of plaintiff and defendant’s witness does not establish, as a matter of law, the absence of circumstances upon which defendant would be chargeable with constructive notice of the debris that is alleged to have caused plaintiff’s fall. Defendant has not established, as it must in order to obtain summary judgment, that plaintiff will be unable to satisfy her burden at trial of proving the existence of a dangerous condition that caused the accident. Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.